Citation Nr: 1106024	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-46 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to February 17, 2005 for 
the grant of separate compensable evaluations for disabilities of 
the right and left shoulders.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In December 2009, the Board denied entitlement to an effective 
date prior to February 17, 2005 for the grant of service 
connection for left and right shoulder disabilities.  The Veteran 
appealed this denial to the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2010 Joint Motion for Partial 
Remand, addressing only the effective date issue (though other 
claims were addressed in the cited Board decision and in a 
simultaneous decision from the same date), the Veteran's 
representative and the VA General Counsel noted that the Board 
must either readjudicate the appeal as one of the effective date 
for an increased rating claim that resulted in separate 
disability ratings or provide an adequate statement of reasons 
and bases for why the February 2005 claim could not be considered 
an increased rating claim.  The Board has accordingly 
recharacterized the issue on appeal.  The Board further notes 
that the Joint Motion for Partial Remand was granted by the Court 
in July 2010, and the case is again before the Board.


FINDINGS OF FACT

1.  The Veteran's initial appeal for separate compensable 
evaluations for right and left shoulder disorders, as separate 
from his service-connected cervical spine disorder, was denied in 
a January 1989 Board decision.

2.  Evidence as of February 16, 1984 indicates minimally limited 
but painful motion of both shoulders, and the Veteran underwent 
surgery for both shoulders in the following year.

3.  The next submission indicating an intent to apply for 
separate evaluations for right and left shoulder disorders was 
received on June 11, 1996.



CONCLUSION OF LAW

The criteria for an effective date of June 11, 1996 have been met 
for the grant of separate compensable evaluations for right and 
left shoulder disorders.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) as to claims for service connection for bilateral 
shoulder disorders was furnished to the Veteran in December 2005, 
prior to the date of the issuance of the appealed rating 
decision.  In an August 2007 letter, following receipt of the 
Veteran's Notice of Disagreement, he was notified of VA's 
practices in assigning disability evaluations and effective dates 
for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The case was then readjudicated in a November 
2007 Statement of the Case.  This course of corrective action 
ensures that any initial notification errors have not been 
prejudicial to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained records 
corresponding to all relevant treatment described by the Veteran.  
As this is an effective date claim, rather than a claim that 
would be determined based upon the nature or etiology of the 
disabilities at issue, the Board finds no basis for a further VA 
examination to address either matter.  See 38 C.F.R. 
§ 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Unless otherwise specified, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase is to be fixed in 
accordance with the facts found, will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the date 
of receipt of claim or the date entitlement arose, whichever is 
later.  However, if the claim is received within one year of 
separation from service, the effective date will be the day 
following the date of separation from service.  38 C.F.R. § 
3.400(b)(2).

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that an 
increase in disability occurred if the claim is received within 
one year from such date.  Otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  If the 
increase occurred more than one year prior to receipt of the 
claim, the increase is effective as of the date of claim.  If the 
increase occurred after the date of claim, the effective date is 
the date of increase.  See Harper v. Brown, 10 Vet. App. 125 
(1997).

A specific claim in the form prescribed by the Secretary of 
Veterans Appeals must be filed in order for benefits to be paid 
to any individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a)).  38 C.F.R. § 3.155 provides that any communication or 
action indicating intent to apply for one or more VA benefits may 
be considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  See also Rodriguez v. West, 189 
F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension 
or compensation benefits will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  Acceptance of 
a report of examination or treatment meeting the requirements of 
38 C.F.R. § 3.157 as a claim for increase is subject to the 
payment of retroactive benefits from the date of a report or for 
a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, a 
report of examination or hospitalization can be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157(b).  As to 
reports prepared by VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt of 
claim if VA maintenance was authorized prior to admission.  38 
C.F.R. § 3.157(b)(1).  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted as 
the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

In this case, the Veteran initially applied for service 
connection for a "[b]roken neck" in April 1971.  In July 1971, 
the Chicago, Illinois VARO granted service connection for a 
disability characterized as "residuals, fracture dislocation C-4 
healed, mild limitation of motion, cervical spine."  Subsequent 
claims from March 1973, September 1973, September 1974, and 
October 1974 contain no mention of shoulder problems.  The 
underlying rating was increased to 20 percent, effective 
September 1973, in a November 1974 rating decision; at that time, 
the disability was characterized as "residuals fracture 
dislocation C4 PO with radiculopathy."  A subsequent claim, not 
mentioning the shoulders, was received in March 1975, and, in an 
April 1975 rating decision, the Milwaukee, Wisconsin VARO 
assigned a 100 percent evaluation under 38 C.F.R. § 4.30 as of 
September 1974 and a 40 percent evaluation as of April 1975.

A subsequently received March 1975 VA treatment record contains a 
notation of right shoulder pain that seemed "to be major 
problem."  A May 1975 treatment record indicates that the 
examiner felt that the shoulder pain was cervical in origin.  A 
treatment record from later that month indicates that 
"[s]houlder should resolve eventually."  A tender right 
shoulder was noted in June 1975.  The report of a July 1975 VA 
examination report contains a diagnosis of anterior spontaneous 
dislocation of the right shoulder, partial, although x-rays of 
the shoulder were within normal limits.  In a December 1975 lay 
statement, the Veteran noted that his "right shoulder falls out 
of place."  A January 1976 VA neurological examination contains 
a diagnosis of cervical spondylosis in the area of C3 and C4, 
with radiculopathy, result of fracture of cervical vertebrae; and 
cervical brachial plexus syndrome (numbness, tingling, and 
weakness).  

In August 1976, the Veteran requested that his claim be reopened 
and that service connection be granted for a right arm condition, 
as he had frequent dislocation of the right shoulder and believed 
that this was due to his service-connected neck condition.  The 
Veteran underwent two VA examinations in November 1976.  The 
orthopedic examination report contains diagnoses of subjective 
arthralgia and myalgia, right arm and shoulder, not found by 
physical examination at the time; and a history of a fractured 
left humerus prior to military service, recovered and 
asymptomatic.  X-rays of the shoulders were within normal limits.  
The examiner who conducted a neurological examination noted that 
"[i]t appears to the examiner that the shoulder joint is 
normal."  In a January 1977 rating decision, the Veteran's claim 
for service connection for a right arm condition was considered, 
and his service-connected disability, increased to 60 percent 
disabling as of May 1975, was recharacterized as "PO status, 
cervical spine fusion C3-4, with lordotic reversal and 
radiculopathy, and brachial plexus syndrome."  

The Veteran's next claim (for a total disability evaluation based 
upon unemployability) was not received until April 1979.  VA 
treatment records indicate that the Veteran was found to have a 
right rotator cuff tear with tendonitis in March 1979 and was 
"injected" for right shoulder pain in April 1979.   A June 1979 
VA examination report indicates that the Veteran preferred to 
keep his right shoulder "drooped."  The Veteran's claim for an 
increased evaluation for the cervical spine disorder was denied 
in an October 1979 rating decision; he appealed this decision to 
the Board, but the appeal was denied in a September 1980 
decision.  The Board has reviewed the correspondences associated 
with this appeal, but at no point did the Veteran suggest that 
separate evaluations were warranted for shoulder disorders.

The report of a September 1983 VA hospitalization indicates that 
the Veteran had a history of developing persistent right and left 
shoulder pains after an anterior spinal fusion performed in 1974.  
His increased evaluation claim was denied in October 1983.  

The report of a VA hospitalization in March 1984 contains a 
diagnosis of recurrent subluxation of the right shoulder, and the 
Veteran reported recurrent episodes of the shoulder popping out.  
He also complained of clicks in the left shoulder.  An 
examination of the shoulders revealed forward flexion to 190 
degrees, abduction to 180 degrees, rotation to 50 degrees, and 
internal rotation of 90 degrees.  There was crepitus with 
abduction and external rotation, on the right greater than the 
left.  Also, there was a positive apprehension test, bilaterally 
right greater than left.  The Veteran applied for a temporary 100 
percent evaluation in March 1984, but this claim was denied in 
May 1984.  

A VA treatment record dated on February 16, 1984, but received in 
April 1984, indicates that the Veteran reported right shoulder 
pain for 14 years.  Range of motion testing revealed right 
shoulder flexion to 160 degrees, abduction to 155 degrees, 
internal rotation to 80 degrees, and external rotation to 70 
degrees; and left shoulder flexion to 180 degrees, abduction to 
180 degrees, internal rotation to 85 degrees, and external 
rotation to 80 degrees.  Pain was noted at extremes of motion, 
and an assessment of recurrent subluxation of the right shoulder 
was rendered.  The Veteran underwent a right Bankart procedure in 
March 1984.  In August 1984, the Veteran was assigned a 100 
percent evaluation under 38 C.F.R. § 4.30 covering the period 
from March 1984 until June 1984.

In October 1984, the Veteran was seen at a VA facility with left 
shoulder complaints.  An assessment of probable subluxation of 
the left shoulder was rendered.  In December 1984, the Buffalo, 
New York VARO received a claim for extended convalescence for the 
right shoulder as well as "consideration for additional special 
benefits, for being totally disabled for employment based on my 
Service Connected disabilities and related conditions."  He 
subsequently underwent a Bristow procedure for the left shoulder 
at a VA facility in the same month.  

In January 1985, a rating decision was issued which, among other 
things, denied service connection for recurrent subluxation of 
the shoulders as not incurred in or aggravated by service and not 
secondary to the Veteran's service-connected cervical spine 
disorder.  This rating decision indicates that the date of the 
current claim was December 14, 1984.  Curiously, this rating 
decision contains a handwritten note of "VOID now 5/6/85."  The 
Veteran's Notice of Disagreement with this decision was received 
in March 1985.  A May 1985 rating decision addressed claims for 
38 C.F.R. § 4.30 benefits for the right and left shoulders, and a 
100 percent temporary evaluation was assigned on the basis of the 
left shoulder surgery.  The rating decision further contains the 
statement that "[r]ecurrent subluxation of shoulders is 
secondary to cervical spine injury," and that a separate 
evaluation would be considered if there were residual symptoms on 
the next VA examination "not related to cervical symptoms."  
The Veteran's service-connected disorder was also 
recharacterized, in the coded section of the decision, to include 
recurrent subluxation of the shoulders.  In June 1985, the 
Veteran was furnished with a Statement of the Case addressing the 
issue of an earlier effective date for the payment of 38 C.F.R. 
§ 4.30 benefits due to right shoulder surgery.  A VA Form 9 
(Appeal to Board of Veterans' Appeals) was received in February 
1986.

Following an April 1986 hearing, the Veteran was issued a 
Supplemental Statement of the Case in July 1986.  This issuance 
includes a total of seven issues as being on appeal, including 
the evaluation of service-connected postoperative cervical spine 
fusion of C3-C4, with lordotic reversal, radiculopathy, brachial 
plexus syndrome, and postoperative recurrent subluxation of the 
shoulders.  A further Substantive Appeal was received from the 
Veteran in September 1986, in which he addressed his shoulder 
symptoms and indicated that such symptoms had existed since 
service.

In a December 1987 remand, the Board noted that service 
connection had been established for recurrent subluxation of both 
shoulders and that this disorder had been rated together with 
neurological manifestations of the cervical spine disorder.  The 
Board further indicated that separate evaluations "for the 
orthopedic aspect of his disability" were provided for under 
appropriate diagnostic codes in the rating schedule.  The Board 
requested examinations by a neurologist and an orthopedist "so 
that the current extent of his service-connected disabilities may 
be determined."  In this regard, the Board notes that the 
Veteran had only one service-connected disability - the cervical 
spine disorder and associated manifestations - at that time, 
according to the July 1986 rating decision.  

The Veteran subsequently underwent a VA orthopedic examination in 
April 1988.  The examination report contains two sets of range of 
motion findings.  One set of findings indicates bilateral flexion 
to 80 degrees, abduction to 70 degrees, and extension to 60 
degrees.  Separate findings include forward flexion to 170 
degrees, abduction to 150 degrees, external rotation to 90 
degrees, and internal rotation to 70 degrees.  There was no 
crepitation or spasms, but the Veteran reported pain at limits of 
motion.  The diagnoses included bilateral frozen shoulders.  X-
rays associated with that examination revealed a surgical screw 
in the glenoid process inferiorly of the left shoulder and a 
radiographically normal right shoulder.  

Following the issuance of a Supplemental Statement of the Case in 
May 1988, the Board addressed the underlying increased rating 
claim in a January 1989 decision.  The Board listed the criteria 
of Diagnostic Code 5202 but found that "[a]s for the recurrent 
subluxation of both shoulders, we are of the opinion that the 
level of disability contemplated for a compensable evaluation in 
the rating criteria has not been objectively shown."  In the 
order, the Board determined that entitlement to an increased 
evaluation for postoperative cervical spine fusion C3-C4, with 
lordotic reversal, radiculopathy, brachial plexus syndrome, and 
recurrent subluxation of the shoulders, currently rated as 60 
percent disabling, was not established.  

The Veteran's next claim to the Board, for a total disability 
evaluation, was received in July 1991.  He did not request 
separate evaluations for shoulders at that time.  A May 1992 
statement contains a reference to shoulder pain, but the Veteran 
did not suggest that he wanted separate evaluations for the 
shoulders.   The St. Petersburg, Florida VARO appears to have 
received a very thick packet of photocopies in October 1995, 
including a photocopy of a Notice of Disagreement referencing the 
shoulders that had previously been received in September 1986, 
but there was no accompanying new lay statement or other 
submission suggesting an intent to reopen claims for separate 
evaluations for the shoulder disorders.

The Veteran subsequently referenced his shoulders in a statement 
received by VA on June 11, 1996.  This letter was sent in the 
context of a claim for an earlier effective date for entitlement 
to a total disability evaluation based upon individual 
unemployability due to service-connected disability (TDIU).  In 
this letter, the Veteran noted that between May 1984 and July 
1991 he was unable to work because of "service connected 
disabilities" that began while he was in the Navy, including 
frequent headaches, chronic severe neck pain, and "multiple and 
recurrent subluxation of both shoulders with pain radiating down 
my arms into my hands."  Further in this letter, the Veteran 
referred to "service connected problems" and "service 
connected disabilities."  

In a statement received on August 19, 1997, the Veteran again 
addressed his shoulder disabilities, in furtherance of an earlier 
effective date for TDIU.  The Veteran noted the following:

In the early 1971's when I was first discharged - 
had I only been service-connected for my shoulders 
or headaches - the Rating Board would have found 
entitlement for at least 10 percent.  My shoulder 
problems and headaches were never rated before 
1984.  A rating for recurrent subluxation of the 
shoulders in 1984 with compensation of only 10 
percent would have given me a total rating of 70 
percent entitling me to automatic rating of 100 
percent.  Again if my disability - because of 
headaches were rated at the 10 percent - the 
minimum - it would increase my entitlement again 
to 70 percent.  

In the September 1998 Board decision addressing the claim for an 
earlier effective date for the grant of TDIU, the Board noted in 
the introduction section that "[i]n correspondence recently 
received from the [V]eteran," it appeared that he was requesting 
service connection for a additional disabilities, including 
bilateral shoulder disorders.  These claims, along with a claim 
for an increased rating for the cervical spine disorder, were 
referred back to the RO for appropriate action.  There is no 
indication, however, that the RO ever adjudicated a claim for 
separate evaluations for shoulder disorder, or for service 
connection for such disorders, prior to the effective date of 
February 17, 2005 (the date of receipt of a new claim) despite 
the fact that the Veteran referenced the shoulders in a series of 
subsequently received lay statements.

In reviewing the above evidence, the Board notes that medical 
evidence as of February 16, 1984 indicates a basis for separate 
compensable shoulder evaluations on account of very slight 
limitation of motion per 38 C.F.R. § 4.71a, Plate I, and pain at 
extremes of motion, per 38 C.F.R. § 4.59.  The Board is aware 
that the Veteran's representative, in a January 2011 
correspondence, suggested that the issue of separate evaluations 
had not been previously addressed by the Board.  In January 1989, 
however, the Board listed the criteria of Diagnostic Code 5202 
and found that "[a]s for the recurrent subluxation of both 
shoulders, we are of the opinion that the level of disability 
contemplated for a compensable evaluation in the rating criteria 
has not been objectively shown."  By this statement and its 
denial of the appeal, the Board ultimately determined that 
separate evaluations were not warranted for these disorders 
because the criteria for compensable shoulder evaluations had not 
been met.  This decision is "final" under 38 U.S.C.A. 
§ 7104(a).  

The question for the Board thus becomes when the Veteran next 
submitted correspondence that could be considered a new claim for 
separate evaluations for shoulder disorders.  In this regard, the 
Board has interpreted the statements received from the Veteran 
from June 11, 1996 and August 19, 1997 as indicating that he 
sought separate evaluations for his shoulder disorders, given his 
repeated statements about "service connected disabilities."  
Indeed, the Board appears to have interpreted several of the 
Veteran's statements as such, as it referred a claim for service 
connection for shoulder disorders back to the RO in a September 
1998 decision.  The other statements received between the January 
1989 Board decision and June 11, 1996 do not contain any clear 
references to an intent to pursue a claim for separate 
evaluations, however.  

The Board therefore finds that June 11, 1996 is the date of the 
current claim.  As indicated above, the Veteran's disabilities 
appear to have been compensably disabling as of February 16, 
1984, particularly as he underwent surgery for both shoulders in 
the following year.  As such, the Board finds that the effective 
date for separate evaluations for right and left shoulder 
disorders should therefore be June 11, 1996, the date of the new 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  To this extent, the appeal is granted.


ORDER

Entitlement to an effective date of June 11, 1996 is granted for 
the award of separate compensable evaluations for disabilities of 
the right and left shoulders.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


